Name: 2002/886/EC: Commission Decision of 7 November 2002 amending Council Directive 94/55/EC as regards the time-limits within which pressure drums, cylinder racks and tanks for the transport of dangerous goods by road must comply with it (Text with EEA relevance) (notified under document number C(2002) 4344)
 Type: Decision_ENTSCHEID
 Subject Matter: transport policy;  European Union law;  organisation of transport;  land transport;  technology and technical regulations
 Date Published: 2002-11-09

 Avis juridique important|32002D08862002/886/EC: Commission Decision of 7 November 2002 amending Council Directive 94/55/EC as regards the time-limits within which pressure drums, cylinder racks and tanks for the transport of dangerous goods by road must comply with it (Text with EEA relevance) (notified under document number C(2002) 4344) Official Journal L 308 , 09/11/2002 P. 0045 - 0045Commission Decisionof 7 November 2002amending Council Directive 94/55/EC as regards the time-limits within which pressure drums, cylinder racks and tanks for the transport of dangerous goods by road must comply with it(notified under document number C(2002) 4344)(Text with EEA relevance)(2002/886/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 94/55/EC of 21 November 1994 on the approximation of the laws of the Member States with regard to the transport of dangerous goods by road(1), as last amended by Commission Directive 2001/7/EC(2), and in particular Article 6(4) third subparagraph thereof,Whereas:(1) The European standards laying down detailed technical specifications relating to the construction, use and conditions of carriage of pressure drums, cylinder racks and tanks for the transport of dangerous goods by road have not yet been added to Annexes A and B to Directive 94/55/EC since standardisation of the CEN on them is not yet complete.(2) It is therefore necessary to defer the deadlines, fixed in Article 6(4) of Directive 94/55/EC, by which such pressure drums, cylinder racks and tanks must comply with Directive 94/55/EC.(3) Directive 94/55/EC should therefore be amended accordingly.(4) In order to avoid any legal uncertainty this decision should apply from 1 July 2001,HAS ADOPTED THIS DECISION:Article 1The first subparagraph of Article 6(4) of Directive 94/55/EC is replaced by the following: "Each Member State may maintain its national provisions in force on 31 December 1996 relating to the construction, use and conditions of carriage of new pressure drums and cylinder racks within the meaning of the special provision referred to in paragraph 4 of Annex C and new tanks which do not comply with Annexes A and B, until references to standards for the construction and use of tanks, pressure drums and cylinder racks with the same binding force as the provisions of this Directive are added to Annexes A and B and in any event no later than 30 June 2003. Pressure drums, cylinder racks and tanks constructed before 1 July 2003 and other receptacles constructed before 1 July 2001 and maintained to the required safety levels may continue to be used under the original conditions."Article 2This Decision shall apply from 1 July 2001.Article 3This Decision is addressed to the Member States.Done at Brussels, 7 November 2002.For the CommissionLoyola De PalacioVice-President(1) OJ L 319, 12.12.1994, p. 7.(2) OJ L 30, 1.2.2001, p. 43.